Citation Nr: 0611803	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to the payment of Department of Veterans Affairs (VA) 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The appellant served on active duty from November 1977 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 Administrative Decision in which 
the RO determined that the character of the appellant's 
discharge from his period of service constituted a bar to the 
receipt of VA benefits.

In April 2005, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDINGS OF FACT

1.  The appellant served on active duty from November 1977 to 
November 1983, and received a discharge under other-than-
honorable conditions by reason of misconduct due to drug 
abuse.

2.  The appellant's offense of drug abuse constituted willful 
and persistent misconduct, and he was not insane at the time 
of the commission of this offense.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the payment of VA benefits.  38 U.S.C.A. §§ 101, 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.13 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his or her claim, as well as the evidence VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in November 2002 
in which the RO advised the appellant of the evidence needed 
to establish that his status as a veteran for the purpose of 
receiving VA benefits.  The appellant was also advised of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The appellant was also advised to submit 
any evidence, contention, or argument that he believed had a 
bearing on the issue.  In this letter, the RO also advised 
the appellant of the evidence needed to substantiate the 
underlying service connection claims.

In addition, the February 2004 Statement of the Case, and the 
October 2004 Supplemental Statements of the Case informed the 
appellant of evidence considered in adjudicating the issue of 
whether the character of his discharge constituted a bar to 
the payment of VA benefits.  The appellant was also advised 
as to the reasons and bases for the denial of this claim, and 
the laws and regulations considered in adjudicating this 
claim.  

Despite the inadequate notice provided to the appellant on 
the disability evaluation and effective date elements of the 
service connection claim, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that the character of 
the appellant's discharge constitutes a bar to payment of VA 
benefits, any questions as to the appropriate disability 
evaluation or effective date to be assigned for the claimed 
disabilities are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In short, the Board finds that 
VA has satisfied its duty to assist to the extent possible 
under the circumstances by obtaining evidence relevant to his 
claim.  38 U.S.C.A. §§ 5103 and 5103A.  




Analysis

The record reflects that the appellant served on active duty 
from November 1977 to November 1983, and that he received a 
discharge under other-than-honorable conditions by reason of 
misconduct due to drug abuse.

Service personnel records reflect that, in July 1979,the 
appellant received a non-judicial punishment for an 
unauthorized absence lasting nine days.  Additional non-
judicial punishments were received in November 1980 for an 
unauthorized absence lasting one day, and in December 1981 
for an unauthorized absence lasting for a period of nine 
hours.  In a January 1982 report, it was noted that the 
appellant's December 1981 absence was related to alcohol use, 
but that he did not appear to be dependent on alcohol, and 
that his potential for future constructive military service 
was good.

Subsequent service personnel records reveal that urinalysis 
screenings conducted in April 1983 and June 1983 were found 
to be positive for marijuana.  In June 1983, the appellant 
was instructed in writing that he must cease all drug abuse, 
and he was advised that assistance was available through the 
Counseling and Assistance Center, Navy Alcohol Safety Action 
Program, and through the Chaplain's Center.  

Thereafter, in October 1983, the appellant was recommended 
for administrative discharge by reason of misconduct due to 
drug abuse.  In an October 1983 statement, the appellant's 
commanding officer indicated that the appellant had been a 
member of his command for nine months and that his 
performance had been excellent.  However, the officer noted 
that the appellant had willfully chosen to disregard the 
Navy's policy towards drug abuse as evidenced by two positive 
urinalysis screenings.  It was further noted that, despite 
concerted efforts aimed at rehabilitating the appellant 
through counseling and course completion, it was clearly 
evident that he lacked the motivation and integrity to assure 
future productive service.

In November 1983, the appellant was discharged under other-
than-honorable conditions by reason of misconduct due to drug 
abuse.

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d) (2005).

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

Under governing law, a discharge or release is considered to 
have been issued under dishonorable conditions in certain 
circumstances, specified in 38 C.F.R. § 3.12(b).  A discharge 
under other than honorable conditions will be considered to 
have been issued under dishonorable conditions if it is 
determined that it was issued because of willful and 
persistent misconduct.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(d).  Such discharge is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.  See 38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  A discharge because 
of a minor offense will not, however, be considered willful 
and persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  A service department finding that injury was not 
due to willful misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(n).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(b)(3).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.

As noted above, the appellant had active service from 
November 1977 to November 1983.  His personnel records show 
the character of his service was under other than honorable 
conditions.  An administrative decision of the RO, at issue, 
determined that the character of his discharge bars him from 
receiving payment of VA benefits.

The appellant now concedes that he used marijuana during 
service, but he contends that this should not constitute a 
bar to the receipt of VA benefits due to various mitigating 
factors, such as personal problems and physical disabilities 
that he experienced at that time.

In this regard, the Board notes that the appellant testified 
at a personal hearing before a Decision Review Officer in May 
2004.  During that hearing, the appellant reported that he 
had started to use marijuana in service after he sustained an 
injuries to his tailbone and his knee.  He explained that he 
his life started to change for the worse at that time, and 
that he began using marijuana as a result.  The appellant 
also acknowledged that he had been found guilty of 
unauthorized absence on several occasions during service.  He 
noted that one incident occurred when he had a disagreement 
with someone and walked off a job site.  He stated that 
another incident occurred because he had injured his knee 
while playing soccer and was delayed returning to base.  The 
appellant further reported that the other absence without 
leave was the result of being mugged and stabbed, but that he 
did not believe any of these incidents had lasted the nine 
days as was noted in his service personnel records.

During his subsequent April 2005 hearing before the 
undersigned, the appellant again acknowledged that he used 
drugs during service, but reported that he was self-
medicating due to several problems in his life at that time.  
Specifically, he reports that he had recently divorced after 
his wife had suffered a miscarriage, and that he was 
experiencing depression.  He also indicated that he had 
gained weight, and that he felt as if he was being picked on.

Having reviewed the complete record, the Board finds that the 
evidence of record demonstrates a willful and persistent 
course of behavior that can only be labeled as misconduct.  
The appellant's actions cannot reasonably be described as 
either isolated or infrequent.  38 C.F.R. § 3.301.  In this 
case, two urinalysis screenings in service were found to be 
positive for marijuana, and the appellant acknowledged during 
his personal hearings that he regularly used marijuana at 
that time.  It appears that rehabilitation efforts were made 
through counseling, but it was specifically determined that 
these efforts were unlikely to be successful.

The Board notes that the appellant also received nonjudicial 
punishments for unauthorized absences on three occasions 
during service.  Two of these absences were for periods of 
one day or less, and the other for a period of only nine 
days.  Thus, the Board finds that these unauthorized absences 
constituted minor offenses, and, by themselves, would not 
warrant a finding of willful and persistent misconduct.  

However, the Board further finds that the use of illegal 
drugs is the type of offense that would interfere with the 
performance of military duties, and thus, could not 
constitute a minor offense.  Stringham v. Brown, 8 Vet. App. 
445, 448 (1995).  Moreover, although the appellant has 
testified as to feeling depressed at that time, his 
psychiatric condition was specifically found to be normal at 
separation, and there are no assertions or evidence that the 
appellant was insane at the time he committed these acts.  
See 38 C.F.R. § 3.12(b).

The Board has considered the appellant's contentions that 
there were mitigating factors present at the time that he 
committed the drug abuse.  However, the appellant has 
provided conflicting accounts as to the underlying cause of 
his drug abuse, particularly as to whether it was driven by 
physical disability as reported during his December 2004 
hearing, or by family problems as reported during his April 
2005 hearing.

In any event, even if all of these factors were present, they 
do not serve to relieve the appellant of responsibility for 
his willful and persistent misconduct in the form of drug 
abuse, nor do they provide a basis for finding that such 
misconduct should not bar entitlement to payment of VA 
benefits.

In short, the Board concludes that the appellant's period of 
active duty from November 1977 to November 1983, ended with 
an other than honorable discharge due to willful and 
persistent misconduct, and such period of service is 
dishonorable for VA purposes and is a bar to payment of VA 
benefits based on such period of service.


ORDER

As the character of the appellant's discharge from service is 
a bar to the payment of VA benefits, the appeal is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


